Order filed, August 30, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                     NO. 14-12-00614-CR
                                       ____________

                         HERBERT GOLDSMITH, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 176th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1277685


                                          ORDER

       The reporter’s record in this case was due August 21, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Judy Fox and Marcia Barnett to file the record in this appeal within
30 days of the date of this order.

                                        PER CURIAM